UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

 

WILLIE BRIGHT,

Plaintiff, 18-cv-11111 (CNSR)

against: FIFTH SUPPLEMENTAL ORDER OF
ANTHONY ANNUCCL et al., SERVICE

Defendants.

 

 

NELSON S. ROMAN, United States District Judge:

Plaintiff Willie Bright, proceeding pro se, commenced this 42 U.S.C. § 1983 action against
Defendants Anthony Annucci, Thomas Griffin, Donald Wilkins, Sergeant M. Blot, Dr. Karuchee,
Officer R. Kelly, Officer CJ Dillon, Officer Roggers, Sergeant Johanni, Officer Freeman, OSI
Inspector H. Pharr, OSI Deputy Chief Y. Urracia, Dr. Bentivegna, OMH Jane Doe, John Does 1
and 2, and Colleen Gleason through a Complaint filed on November 28, 2018. (ECF No. 2.)
Plaintiff was granted permission to proceed in forma pauperis on December 27, 2018. John Does
1 and 2 and OMH Jane Doe were identified in the Court’s Second Supplemental Order of Service,
dated April 30, 2019, as C.O. Yitzchak Sudranski, C.O. Ersan Kahyaoglu, and Nurse Suzanne
Roessel. (ECF No. 45.) On July 25, 2019, Plaintiff filed an Amended Complaint adding
Defendants Adam Barter, “Russo,” John Does 1 and 2, and Jane Doe. (ECF No. 57.)

On November 8, 2019, the Court issued a Third Supplemental Order of Service which,
inter alia, directed service upon Adam Barter and further directed Defendants’ counsel, the New
York State Attorney General (the “NYAG”), to provide the identities of Russo, John Does 1 and 2,
and Jane Doe. (ECF No. 66.) Russo, one of the John Does, and Jane Doe were identified in the
Fourth Supplemental Order of Service dated January 10, 2020, as Irma Russo, Anthony Ruvo, and
Charlene Cody, respectively, and the Court directed service upon those Defendants. (ECF No. 70.)

However, based on the information provided by Plaintiff in the Amended Complaint, the NYAG

 
was unable to identify the “John Doe” correction officer who responded to Plaintiff’s complaint
of sexual assault on February 28, 2016. (/d.) Accordingly, the Court directed Plaintiff to provide
further descriptive information to assist Defendants in identifying the J ohn Doe correction officer.
Ud.) Plaintiff provided such information to Defendants on February 28, 2020. (ECF No. 78.) By
letter dated March 9, 2020, the NYAG identified the John Doe correction officer as Lieutenant
Orazio Bucolo. (ECF No. 80.)

The Clerk of the Court is instructed to add Lieutenant Orazio Bucolo as Defendant to the
caption and the docket. |

To allow Plaintiff to effect service on this Defendant through the U.S. Marshals Service,
the Clerk of Court is instructed to fill out a U.S. Marshals Service Process Receipt and Return
form (“USM-285 form”) for Lieutenant Orazio Bucolo. The service address for Defendant
Bucolo is: Green Haven Correctional Facility, 594 Rt. 216, Stormville, New York 12582.

The Clerk of Court is further instructed to issue a summons and deliver to the Marshals
Service all of the paperwork necessary for the Marshals Service to effect service upon Defendant
Bucolo.

It is Plaintiff’s responsibility to ensure that service is made within 90 days of the date the
summons is issued and, if necessary, to request an extension of time for service. See Meilleur v.
Strong, 682 F.3d 56, 63 (2d Cir. 2012). Plaintiff must also notify the Court in writing if his
address changes, and the Court may dismiss the action if he fails to do so.

The Clerk of the Court is respectfully directed to mail a copy of this Order to Plaintiff at

 
the address listed on ECF and show proof of such service on the docket.

 

Dated: March }4, 2020 =
White Plains, New York oo
OW _
SON S, ROMAN

United -States District J udge

 
